Citation Nr: 1023260	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1975.  The Veteran died in June 1990.  The appellant 
is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, she submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).  

The Board issued a decision on February 6, 2009, which denied 
the appellant's claim.  The appellant filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  On February 24, 2010, the CAVC issued an Order 
vacating the February 2009 Board decision and remanding the 
case for further proceedings consistent with the Joint Motion 
for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the JMR, the parties agreed that the Board did not ensure 
that the VA had satisfied its duty to assist in obtaining 
records in this case.  Specifically, the Secretary has a duty 
to assist the appellant in obtaining relevant records which 
would indicate whether the Veteran had service in Vietnam.  
See 38 U.S.C.A. § 5103A(b)(2).  

In May 2005 the VA requested a unit history for 56 SPS Nakhon 
Phanom, Thailand from August 11, 1970 to January 26, 1971.  
Then in July 2005, the VA requested verification that the 
Veteran had flight missions from Thailand to Vietnam from 
August 11, 1970 to January 26, 1971.  In March 2006 the VA 
received a response which indicated that there were search 
and rescue missions from Thailand to South Vietnam but that 
information concerning the Veteran's unit and assignments 
were maintained in his Official Military Personnel file.  No 
further attempts to obtain information which would verify 
whether the Veteran had missions in Vietnam were made.  Thus, 
upon remand, the RO/AMC should use all possible means to 
obtain any relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source (such as the Department 
of the Air Force), the Veteran's service 
personnel records from his Official 
Military Personnel File (OMPF), including 
all records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; pay stubs which reflect 
special pay status, travel vouchers, and 
all TDY orders.  The RO should also search 
for morning reports or regularly kept 
records for the Veteran's unit that might 
reveal the Veteran's whereabouts.  In 
particular, an attempt should be made to 
obtain any available reports such as 
manifests as may reflect whether elements 
of the 56th SPS performed search and 
rescue missions to South Vietnam or TDY 
assignments into Vietnam, including from 
Nakhon Phanom RTAFB in Thailand from July 
1970 to June 1971.  The RO should assist 
the NPRC by providing as much detail as 
possible about his reported dates of 
service in Vietnam, units of assignment, 
etc.  All documents received should be 
associated with the claims file. 

2.  The RO should also contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research 
(CURR)) and seek to obtain specific 
details of the Veteran's reported search 
and rescue mission and TDYs while 
stationed at the Nakhon Phanom RTAFB in 
Thailand between July 1970 to June 1971 
during the Vietnam War.  The RO should 
provide the best and most specific 
information available regarding the 
reported dates of the Veteran's search and 
rescue missions in Vietnam with units of 
assignment, and request morning reports 
and unit records from JSRRC in an attempt 
to verify the Veteran's whereabouts during 
his period(s) of reported presence in 
Vietnam from July 1970 to June 1971, 
including specifically whether he actually 
set foot in Vietnam.  Any other source 
where unit records or morning reports 
might be archived should also be 
contacted.

3.  To help avoid a future remand, the 
RO/AMC is reminded that it should continue 
efforts to procure the relevant records 
until either the records are received, or 
until it receives specific information 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile.  All records and/or responses 
received should be associated with the 
claims file.

4.  Following any additional development 
or notice deemed appropriate by the 
RO/AMC, the RO/AMC should review the 
entire claims file and then readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains unfavorable, then 
issue an updated supplemental statement of 
the case and give the appellant and her 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


